NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            AUG 25 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
RAMZAN ALI CHAUDHRY,                             No.   14-71654

              Petitioner,                        Agency No. A072-175-541

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 11, 2017**
                             San Francisco, California

Before: BEA and N.R. SMITH, Circuit Judges, and LYNN,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.
      Ramzan Ali Chaudhry appeals the denial of his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”) by the Board of Immigration Appeals (“BIA”). We have jurisdiction

under 8 U.S.C. § 1252 and deny the petition.

      Chaudhry does not challenge the denial of his asylum application as a proper

exercise of discretion nor the denial of his application for CAT protection. As a

result, he has waived any challenge to the agency’s discretionary denial of his

asylum application as well as the agency’s denial of his application for CAT

protection. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010);

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013).

      In regard to withholding of removal, Chaudhry challenges the determination

by the immigration judge (“IJ”) that he failed to present any evidence of an

objectively reasonable fear of future persecution based on the possibility that he

will be singled out individually for persecution if removed to Pakistan. See

Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009). Chaudhry does not cite

any documentary evidence establishing that anyone in Pakistan was familiar with

him or his moderate political opinion. Moreover, the IJ properly afforded

Chaudhry’s testimony little weight because she found him to be not credible. The

IJ also properly gave little weight to expert witness Dr. Gabbay’s testimony


                                          2
because his conclusions were based on Chaudhry’s exaggerations and Dr.

Gabbay’s own speculation.

      Chaudhry also challenges the agency’s determination that he failed to

demonstrate a “systematic pattern or practice of persecution against the group to

which he belongs in his home country.” Id. (internal quotation marks omitted).

Specifically, Chaudhry challenges the agency’s determination that he did not

demonstrate that “individuals who return after a prolonged residence in the United

States” constitutes a cognizable social group under the Immigration and

Nationality Act. A group must be defined with sufficient particularity and have

adequate social distinction in order to constitute a cognizable group. Matter of

S-E-G-, 24 I&N Dec. 579, 584-88 (BIA 2008). Chaudhry does not point to any

evidence indicating that Pakistani society perceives people returning from the

United States to be a distinct group. In addition, Chaudhry does not challenge the

BIA’s determination that he failed to demonstrate that his proposed group satisfied

the particularity requirement, so he has waived any challenge to this determination.

See Tijani, 628 F.3d at 1080; Lopez-Vasquez, 706 F.3d at 1079-80.

      Next, Chaudhry challenges the agency’s determination that he did not

demonstrate a nexus between the harm he fears in Pakistan and his alleged

protected grounds. Chaudhry fails to demonstrate that his political opinion or


                                          3
membership in a particular social group of people returning to Pakistan after living

in the United States would be a central reason for the harm that he fears in

Pakistan. See 8 U.S.C. § 1158(b)(1)(B)(i) (“To establish that the applicant is a

refugee . . . , the applicant must establish that race, religion, nationality,

membership in a particular social group, or political opinion was or will be at least

one central reason for persecuting the applicant.” (emphasis added)). The only

record evidence of the Taliban targeting a returnee from the United States consists

of a New York Times article cited by Dr. Gabbay. That article discusses a Pakistani

national who returned to Pakistan after living in New York for three years. He was

abducted by Taliban fighters and accused of being an American spy. The man was

released after a ransom was paid. The specific circumstances of the New York

man’s abduction are open to interpretation, particularly where there is nothing in

the article to suggest that the Taliban was motivated by the man’s status as a

returnee. A reasonable factfinder could infer that the man was abducted out of a

desire to receive a ransom for his release. Moreover, fear of generalized or

widespread violence in Pakistan does not establish a nexus to a protected ground.

See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151 (9th Cir. 2010).

       PETITION FOR REVIEW DENIED.




                                             4